Title: From George Washington to Hugh Mercer, 28 March 1774
From: Washington, George
To: Mercer, Hugh



Dear Sir,
Mount Vernon 28th March 1774

By my Deeds, the Tract which I hold, adjoining Mr Hunter contains 600 acres; whether it measures more or less, I really know not, as it never was survey’d to my knowledge. The value

I always set upon this Land, on accot of its situation, & contiguity to Fredericksburg, was, two thousand pounds Virga currency; but having an eye to some other Land, more convenient to me; about eighteen months, or two years ago, I desir’d Colo. Lewis if an offer shou’d be made, to take (under a persuasion, that old tracts generally over measure) three pounds an acre for it. Since then, the Land I had in contemplation hath risen a good deal in price, with which, in point of policy, I ought to keep pace; but if you incline to take the Tract, as it stands, at the round sum of two Thousand pounds, you may have it, & pay for it in three, four, or five equal annual payments, as shall suit you, the purchase money to carry interest from the day of Sale, ’till discharged. I am Dr Sir, with real esteem Yr most obt Servant

G: Washington

